Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reopening of Prosecution After Appeal
In view of the Appeal Brief filed on 03/11/2020, PROSECUTION IS HEREBY REOPENED.
Supervisory Examiner Jeffrey Nickerson has approved of reopening prosecution by signing
below. New ground of rejection has been set based on newly found reference .
To avoid abandonment of the application, appellant must exercise one of the following
two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37
CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an
appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee
can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have
been increased since they were previously paid, then appellant must pay the difference
between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing
below:
/Jeffrey Nickerson/
Supervisory Patent Examiner, Art Unit 2432


DETAILED ACTION
	This office is in response to an Appeal Brief filed on 12/11/2020. 
Prosecution has been reopened based on the Appeal Brief conference decision held on 02/03/2021.
	Therefore, for this office action, claims 1-20 have been received for consideration and have been examined. 

Claim Rejections - 35 USC § 112
Claims 1-20 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Claims 1 and 20 are rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b).
The claims are narrative in form and replete with indefinite language. The structure and steps which make up the device and method, respectively, must be clearly and positively specified. The structure or steps must be organized and correlated in such a manner as to present a complete operative device or a complete method, respectively. The claims must be in one sentence form only. Note the format of the claims in the patents cited.
According to MPEP 2173.02(II) "If the language of the claim is such that a person of ordinary skill in the art could not interpret the metes and bounds of the claim so as to understand how to avoid infringement, a rejection of the claim under 35 U.S.C. 112(b), is appropriate."
The following clauses are the basis for an indefiniteness rejection due to the reasoning set forth above (unclear to a potential infringer how to avoid infringement because i) it's unclear if these clauses are required for infringement or not, and ii) it’s unclear how they affect the scope of the claimed acts for claim 1 (and its dependents), and affect the claimed structure for claim 20 (and its dependents). 
Claim 1 is directed to a method, but fails to recite any positively claimed steps or acts. Instead, claims 1 recites three wherein clauses.
The first clause recites
“wherein therapy data are at least partly transmissible by the data processing device between the respirator machine and the remote state”. 
This wherein clause does not appear to limit the method because it does not require any particular act or step to be performed.  The first half of the wherein clause “wherein the therapy data are at least partly transmissible” is non-limiting because all data is inherently “transmissible”. The dependent clause “by the data processing device [and] between the respirator machine and the remote station” potentially limits the structure of “the data processing device”, but only insofar as to require the data processing device to comprise some ability to communicate data which, while not inherent, is the de facto standard of every general purpose computing device at the time of applicant’s filing. However, the claim is directed to the method of operating the data processing device, not the data processing device itself and, therefore, the examiner finds it would be unclear to a potential infringer how this first wherein clause limits the claimed method.

The second clause recites  
“wherein at least one authorization code is stored by at least one user of the respiration system in the data processing device and required to obtain authorized access to the therapy data via the remote station”.
For grammatical clarity’s sake, the examiner finds this equivalent to the following two clauses: “wherein at least one authorization code is stored by at least one user of the respiration system” and “wherein the at least one authorization code is required to obtain authorized access to the therapy data via the remote station”. 
Of these, the first of the second wherein clauses is a past-tense result, and thus does not definitely recite a positive act of the method, or rather, it would not be clear to a potential infringer how this limits the claimed method. For example, because this is a past-tense result, the acts constituting infringement covers potentially infinite acts to arrive at the result of the code being stored.  
Furthermore, applicant has ample opportunity to amend the claim during prosecution to, for instance, recite the method comprising a step of “storing the at least one authorization code” (preferably indicating which device is doing the storing).
The second of the second wherein clause is a state of being and thus does not clearly limit either the claimed method or any device.  The examiner finds there is no definite understanding for how the second wherein clause of “the authorization code is required to obtain authorized access to the therapy data via the remote station” limits the data processing device, its structure, or the method of the data processing device. Thus, the examiner finds that a potential infringer would have no idea how this clause limits the claimed method. Presumably 
The third clause recites
“wherein the authorization code is only provided to the at least one user when the at least one user requests the authorization code by at least one user action to be performed vis-a-vis the data processing device”. 
The examiner finds this recites a desired result (“the authorization code is only provided to the at least one user”) paired with a condition or state (“when the at least one user requests the authorization code by at least one user action to be performed vis-à-vis the data processing device”).  Again, no positive step or act is recited that would be apparent for infringement.  Nor is there any apparent structural requirement (even implicitly defined by, for example vis-à-vis, a function recitation) of the data processing device.  The entire wherein clause could be interpreted as future tense, for example: if the user were to perform the nebulous “action” that requests the authorization code, only then would the authorization code be provided to the user.  However, nowhere in the method is there any act of a user performing any action. Nor is there any recited step or act as a result of determining a user action has been performed. Thus 

For the purpose of the examination, the above mentioned clauses will be interpreted and treated as follows, in spirit of applicant’s disclosure:
 “sending, by the data processing device, the therapy data between the respirator machine and the remote station” (first clause)
“storing, by the data processing device, at least one authorization code” (first of second clause);
“identifying, by the data processing device, a user action indicating a user request for an authorization code; (third clause)
upon identifying the user action, providing, by the data processing device, the authorization code to the user; (third clause)
“receiving, by the data processing device, an access request to the therapy data via the remote station, wherein the access request comprising the authorization code” (second of second clause)
“in response to receiving the access request comprising the authorization code, providing, by the data processing device, access to the therapy data” (second of second clause).


Claim 20 is directed to “a respiration system” comprising “at least one respiration device”, “at least one remote station”, and “at least one data processing device”. 
Claim 20 recites “at least one data processing device which is capable of sending therapy data between the respirator machine and the remote station”. The Examiner finds this is an implicit requirement on structure of the data processing device, and thus does not definitely recite a structure of the data processing device, or rather, it would not be clear to a potential infringer how this particularly limits the claimed data processing device. For example, because this is an implicit requirement, the structure constituting infringement covers potentially all possible structures known and unknown to arrive at the ability of the data processing device to be capable of sending therapy data between the respirator machine and the remote station. As mentioned above, applicant has ample opportunity to amend the claim during prosecution to, for instance, positively recite the structure of “the data processing device comprising a transceiver for sending the therapy data”.
Claim 20 further recites “wherein at least one authorization code can be stored in the data processing device and is required for granting a user authorized access to the therapy data via the remote station”. The Examiner finds this equivalent to the following two clauses: “wherein at least one authorization code can be stored in the data processing device” and “wherein the at least one authorization code is required for granting a user authorized access to the therapy data via the remote station”. Of these, the first of the second wherein clauses is an implicit requirement on structure of the data processing device, and thus does not definitely recite a structure of the data processing device, or rather, it would not be clear to a potential infringer how this particularly limits the claimed data processing device. For example, because the data processing device comprising a memory for storing the authorization code”. 
The second of the second wherein clauses is a state of being and thus does not clearly limit either the claimed system or any device. The examiner finds there is no definite understanding for how the second wherein clause of “wherein the at least one authorization code is required to obtain authorized access to the therapy data via the remote station” limits the data processing device, its structure, or the respiration system. Thus, the examiner finds that a potential infringer would have no idea how this clause limits the claimed system. Presumably there may be structure that can achieve this state of being, such as a display or terminal for prompting the user for an access code, a user input device for receiving an authorization code, a processor for verifying that the access code is correct, etc.  (Or, the state of being can be achieved by only structure on the remote station, only structure on the data processing device or only structure on the respirator machine or any combination thereof). However, no structure is claimed and, like the first of the second wherein clauses, since this is a state of being or a result, it covers potentially any structure known and unknown that can achieve this state of being. Thus the examiner finds it would be unclear to a potential infringer how the second of the second wherein clauses limits the claimed system.
Claim 20 also recites “the data processing device being suitable and designed for providing the user the authorization code [when the user requests the authorization code by at least one user action to be performed vis-à-vis the data processing device]”.  
The examiner finds that the terms “suitable and designed for” render this clause indefinite. With respect to “suitable for”, the determination of whether a device is “suitable for” achieving a function is completely and utterly subjective. A simple example would be a farm tractor and whether it is “suitable for” commuting to an office in the city. Some might say yes, some might say no. The examiner finds a potential infringer is not adequately apprised as to how this function limits the claimed data processing device’s structure when the device is claimed as being “suitable for” the function. With specific regard to the claim language, it’s unclear if this clause, for example, requires any particular structure of the device in order for the device to become “suitable for” providing the user an authorization code. For example, a display device or adapter of some sort to display the code.  Alternatively, maybe the data processing device only comprises a processor, memory, and communication interface and the user is expected to utilize an electron microscope to visually inspect the memory cells to obtain the authorization code. Furthermore, applicant is reminded that they have ample opportunity to amend the claim during prosecution to definitely claim the structure of the data processing device. With respect to “designed for”, the determination of whether a device is “designed for” achieving a function is a matter of knowing what the design requirements were or perhaps to know what the designer was thinking at the time they designed the product. As an example, pharmaceutical drug sildenafil (commonly known as “Viagra”) was “designed for” reducing high blood pressure (i.e. hypertension). However, the drug happens to be effective for increasing designed for” any particular function or not. The examiner finds a potential infringer is not adequately apprised as to how this function limits the data processing device’s structure when the device is claimed as being “designed for” the function. With specific regard to the claim language, it’s unclear if this clause, for example, requires the designer’s intent of the processing device to include providing the user with the authorization code, or whether a device that provides the user the authorization code irrespective of what the designer was intending would meet the limitation.

For the purpose of further examination, the above-mentioned clauses will be interpreted and treated as follows:
 “the data processing device comprising a transceiver for sending the therapy data between the respirator machine and the remote station”, (first clause)
“the data processing device comprising a memory for storing at least one authorization code” (first of second clause) 
 “the data processing device comprising a processor configured to:
 upon identifying, by the data processing device, a user action indicating a user requests an authorization code, providing the authorization code only to the user; (third clause)
“receiving an access request to the therapy data via the remote station, wherein the access request comprising the authorization code” (second of second clause)
 “in response to receiving the access request comprising the authorization code, providing access to the therapy data” (second of second clause).

Dependent claims 2, 5 and 7-13 are also rejected under 35 U.S.C. § 112(b) for inheriting the deficiencies of their parent claims.  Furthermore, these claims all recite language in a past-tense result, and thus does not definitely recite a positive act of the method, or rather, it would not be clear to a potential infringer how this limits the claimed method.  Thus corrective action is similarly suggested for these dependent claims.
Dependent claims not explicitly mentioned inherit the deficiencies of their parent claims.

Drawings are Objected
The drawings are objected to under 37 CFR 1.83(a) because they fail to show proper labelling with description in the drawings as described in the specification. Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5, 12-14 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Connor, (US20120075060A1) in view of Mizon et al., (US20120068818A1) and further in view of Joao (US20010032099A1)
Regarding claim 1, Connor discloses:	
A method for operating at least one data processing device (patient “monitor”, particularly those aspects of the “monitor” that involve communication management) of a medical system comprising at least one patient utilized medical machine (Any and all functions, sensors, or machinery between the “monitor”, particularly the functions that involve communication management, and the patient, including the monitor; see claim 1, [0003]-[0004]; [0020] the “monitor” is getting real-time sensor data from a medical device, sensor, or machine) and at least one remote station (PDA device, but in other embodiments potentially central station 128) physically separated from the patient related machine (Fig. 1; See generally [0020]-[0030]);
sending, by the data processing device, the patient data between the patient utilized medical machine and the remote station (Fig 3, [0051], provides patient data is sent from a monitor, itself received from the medical devices (such as O2, temp, or ecg sensoring equipment, see par 0003-0004, 0020), to remote stations such as central station 128 and healthcare professional PDA devices);
storing, by the data processing device, at least one authorization code (Connor: Fig 5, [0054] provides the monitor may generate and store the ephemeral key; See also Fig 3, [0051]-[0052] for embodiment with a magic code);
providing, by the data processing device, the authorization code to the user (Connor: Fig 5, [0054] provides for an embodiment where the monitor provides the ephemeral key to the pda device 134 in an OOB channel; In an embodiment of Fig 3, the magic code must be provided to the user of the pda device somehow, although not described in detail); 
receiving, by the data processing device, an access request to the therapy data via the remote station, wherein the access request comprises the authorization code (Connor: Fig 5, [0054] provides for monitor receiving an “access request” including the request access and challenge response; See [0051]-[0052] for response comprising the actual code); 
in response to receiving the access request comprising the authorization code, providing, by the data processing device, access to the therapy data (Connor: Fig 5, [0054], Fig 3, [0052] provides the entire point of this check is to allow access to patient monitored data).

Connor fails to discuss how the authorization code is initially provisioned or disclosed to the user of the PDA device (Fig 3 embodiment) or that the PDA device user can request provisioning of authorization code (Fig 3 embodiment) or that the PDA device user can request issuance of the ephemeral key (Fig 5 embodiment), and thus fails to disclose:
identifying, by the data processing device, a user action indicating a user request for an authorization code;
upon identifying the user action, issuing the authorization code;
Connor further fails to disclose the medical device being a respirator device or machine and thus fails to disclose:
	wherein the patient utilized medical machine is a respirator machine.
However, Mizon discloses the notorious concept of a user (or user device) requesting the issuance or provisioning of an access code, and thus teaches:
identifying, by the data processing device, a user action indicating a user request for an authorization code (Fig 5, step 3 and 3’; [0049] provides mobile telephone requests issuance of access code to access node); 
upon identifying, providing by the data processing device, the authorization code to the user; (Fig 5, step 4 and 4’; [0050] provides access node may provide access code to the mobile telephone and its user);
It would have been obvious to one of the ordinary person skilled in the art before the effective filing date of the claimed invention to modify the Conner reference with the Mizon reference teachings regarding issuance or provisioning of access codes based on user request, as disclosed by Mizon.

The combination of Connor and Mizon fails to discloses:
	wherein the patient utilized medical machine is a respirator machine.
However, Joao discloses:
	a respiration system comprising at least one respirator machine (See FIG. 3; [0175] The user input device 20D can also be, or can include a respiration monitoring or measurement device … respiration rate monitoring or measurement device).
	It would have been obvious to one of the ordinary person skilled in the art before the effective filing date of the claimed invention to modify Connor, as modified by Mizon, and use a patient utilized medical machine such as respiration monitoring or measurement device, as disclosed by Joao.
	The motivation to include a medical device such as a respiration monitoring or measurement device would enable monitoring any known medical device that has sensors in Connor’s system, and allow medical professionals to easily access medical data from any and all commonly used (or obscurely used) medical sensor devices such as a respirator machine.
Regarding claim 2, the combination of Connor, Mizon and Joao discloses:
	The method of claim 1, wherein the user action is performed at least in part with the respirator machine and wherein the authorization code only authorizes an access to the therapy data of that respirator machine with which the user action is performed (Mizon: [0049]).
Regarding claim 5, the combination of Connor, Mizon and Joao discloses:
Connor: [0052]).
Regarding claim 12, the combination of Connor, Mizon and Joao discloses:
The method of claim 1, wherein access to therapy data is only released when the at least one user has communicated the authorization code provided to her to the remote station (Connor: [0052]).
Regarding claim 13, the combination of Connor, Mizon and Joao discloses:
The method of claim 1, wherein the authorization code is entered by the at least one user in the remote station (Connor: [0052]).
Regarding claim 14, the combination of Connor, Mizon and Joao discloses:
The method of claim 1, wherein the respirator machine relays the authorization code (i.e. Ephemeral secret key) at least partly independently to the remote station (Connor: [0054]).
Regarding claim 19, the combination of Connor, Mizon and Joao discloses:
The method of claim 1, wherein the authorization code which is requested by the at least one user is at least partly stored in the respirator machine and/or is at least partly generated by the respirator machine (Mizon: [0028]).
Regarding claim 20, Joao discloses:	
A patient monitoring system, wherein the system comprises at least one patient monitoring machine comprising at least one patient device, at least one remote station physically separated from the patient device, and at least one data processing device:
i.e. monitor 102) comprising a transceiver for sending the therapy data between the patient monitoring machine and the remote station (See FIG. 1, [0020]),  
the data processing device comprising a memory for storing at least one authorization code (See [0052]);
the data processing device comprising a processor configured to:
receiving an access request to the therapy data via the remote station ([0051]),
in response to receiving the access request comprising the authorization code, providing access to the therapy data ([0052]).
Connor fails to disclose:
upon identifying, by the data processing device, a user action indicating a user requests an authorization code, providing the authorization code only to the user; wherein the access request comprising the authorization code.
However, Mizon discloses:
	upon identifying, by the data processing device, a user action indicating a user requests an authorization code, providing the authorization code only to the user ([0049-0050]); 
wherein the access request comprising the authorization code ([0052-0053]).
It would have been obvious to one of the ordinary person skilled in the art before the effective filing date of the claimed invention to modify the Connor reference with the Mizon reference, and provide the access code to a user based on user actions, as disclosed by Mizon.

The combination of Connor and Mizon fails to discloses:
	a respiration system comprising at least one respirator machine.
However, Joao discloses:
	a respiration system comprising at least one respirator machine (See FIG. 3; [0175] The user input device 20D can also be, or can include a respiration monitoring or measurement device … respiration rate monitoring or measurement device).
	It would have been obvious to one of the ordinary person skilled in the art before the effective filing date of the claimed invention to modify the Connor and Mizon reference and include a patient monitoring system which includes respiration monitoring or measurement device, as disclosed by Joao.
	The motivation to include monitoring of respiration monitoring or measurement device is to allow remote users to access patient related data of respiration monitoring or measurement device.
 
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Connor, (US20120075060A1) in view of Mizon, (US20120068818A1) in view of Joao (US20010032099A1) and further in view of Scholler et al., (DE102009008070A1).
Regarding claim 3, the combination of Connor, Mizon and Joao fails to disclose:

However, Scholler discloses:
wherein the user action comprises at least one placement of the respirator machine in operation (See [0067] for possible events when ventilation device is used by the user which is construed as user actions which places the ventilation machine in operation).
It would have been obvious to one of the ordinary person skilled in the art before the effective filing date of the claimed invention to modify the Connor, Mizon and Joao references and consider placing a device into operation, as disclosed by Scholler, as the trigger for displaying information on the device, such as the initial authorization/access code. 
The motivation to utilize such a user action to trigger the display of an authorization code would be to allow the user to learn the default access code and be able to access code-protected information.
Regarding claim 4, the combination of Connor, Mizon and Joao fails to disclose:
The method of claim 1, wherein the user action comprises at least one connecting of the respirator machine to at least one storage medium.
However, Scholler discloses:
wherein the user action comprises at least one connecting of the respirator machine to at least one storage medium ([0067] Possible events: connecting the ventilation device to a storage medium).
It would have been obvious to one of the ordinary person skilled in the art before the effective filing date of the claimed invention to modify the Connor, Mizon and Joao references 
The motivation to utilize such a user action to trigger the display of an authorization code would be to allow the user to learn the default access code and be able to access code-protected information when the device has detected an initial state, such as originally connecting to a storage medium.

Claims 6-11, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Connor, (US20120075060A1) in view of Mizon, (US20120068818A1) in view of Joao (US20010032099A1) and further in view of Blume et al., (US20100146264A1).
Regarding claim 6, the combination of Connor, Mizon and Joao does not disclose:
	The method of claim 1, wherein the user action comprises at least one registration of the user vis-à-vis the data processing device so that only a registered user can request the authorization code.
However, Blume discloses:
	wherein the user action comprises at least one registration of the user vis-à-vis the data processing device so that only a registered user can request the authorization code (FIG. 2, Registration; [0026] the registration at a registration authority has to be requested; [0027] The request for registration is manually processed by the certificate authority by administrative action and can be compared with the activation of a new user in a network).
	It would have been obvious to one of the ordinary person skilled in the art before the effective filing date of the claimed invention to modify the references of Connor, Mizon, and 
	The motivation to include user registration function is to allow the only registered users to gain access to the authorization code
.
Regarding claim 7, the combination of Connor, Mizon and Joao does not disclose:
	The method of claim 1, wherein the user upon registration is assigned at least one certificate and wherein the certificate must be presented to the respirator machine in order to be able to request the authorization code.
However, Blume discloses:
	wherein the user upon registration is assigned at least one certificate and wherein the certificate must be presented to the respirator machine in order to be able to request the authorization code ([0021] FIG. 2 shows a sequence for requesting, creating and storing a certificate for a user on a USB memory stick; [0025] the certificate server 22 checks whether the logged on current user can be authenticated as a user of the user group “Technicians” in that the certificate server 22 checks with the aid of the certificates 25 stored in the non-volatile storage area 24).
Regarding claim 8, the combination of Connor, Mizon and Joao does not disclose:
The method of claim 7, wherein the certificate is stored on a portable storage medium and wherein the authorization code may only be requested when the respirator machine is connected to the storage medium.
However, Blume discloses:
[0025]).
Regarding claim 9, the combination of Connor, Mizon and Joao does not disclose:
The method of claim 8, wherein the remote station in addition to the certificate also stores at least one device certificate identifying the respirator machine on the storage medium.
However, Blume discloses:
wherein the remote station in addition to the certificate also stores at least one device certificate identifying the respirator machine on the storage medium([0025]).
Regarding claim 10, the combination of Connor, Mizon and Joao does not disclose:
The method of claim 7, wherein the authorization code is generated at least partly by the respirator machine with help of the certificate.
However, Blume discloses:
wherein the authorization code is generated at least partly by the respirator machine with help of the certificate. ([0006]).
Regarding claim 11, the combination of Connor, Mizon, Joao and Blume discloses:
The method of claim 6, wherein access to therapy data is released when a registered user logs in to the remote station after having first requested the authorization code as a registered user (Mizon: [0039]).
Regarding claim 15, the combination of Connor, Mizon, and Joao does not disclose:

However, Blume discloses:
	wherein the authorization code comprises at least one serial number and/or at least one device identification number of the respirator machine or is generated at least in part from the latter ([0008]).
Regarding claim 16, the combination of Connor, Mizon and Joao does not disclose:
	The method of claim 1, wherein the authorization code comprises at least one piece of information about an authorization of the user with respect to access to therapy data and/or at least one piece of information about at least one read right and/or a write right of the user.
However, Blume discloses:
	wherein the authorization code comprises at least one piece of information about an authorization of the user with respect to access to therapy data and/or at least one piece of information about at least one read right and/or a write right of the user ([0008]).
Regarding claim 17, the combination of Connor, Mizon and Joao does not disclose:
The method of claim 1, wherein the authorization code has at least one time-limited validity and/or a onetime validity.
However, Blume discloses:
	wherein the authorization code has at least one time-limited validity and/or a onetime validity ([0009] & [0041]).
Regarding claim 18, the combination of Connor, Mizon and Joao does not disclose:

However, Blume discloses:
	wherein a validity of the authorization code is connected to the user. ([0009]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED M AHSAN whose telephone number is (571)272-5018.  The examiner can normally be reached on 8:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffery L. Nickerson can be reached on 469-295-9235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/S.M.A./Patent Examiner, Art Unit 2432
/Jeffrey Nickerson/Supervisory Patent Examiner, Art Unit 2432